Exhibit 99.1 INTERIM CONSOLIDATED FINANCIAL STATEMENTS NOVEMBER 2, 2010 Talisman Energy Inc. Consolidated Balance Sheets (unaudited) September30 December31 (millions of C$) (restated - Assets note 2) Current Cash and cash equivalents (note 16) Accounts receivable Inventories Prepaid expenses 18 9 Assets of discontinued operations (note 2) 9 58 Other assets (note 5) Goodwill (note 4) Property, plant and equipment Assets of discontinued operations (note 2) Total assets Liabilities Current Bank indebtedness 6 36 Accounts payable and accrued liabilities Income and other taxes payable Current portion of long-term debt (note 8) 10 Future income taxes 11 68 Liabilities of discontinued operations(note 2) 3 9 Deferred credits 56 59 Asset retirement obligations (note 6) Other long-term obligations (note 7) Long-term debt (note 8) Future income taxes Liabilities of discontinued operations (note 2) 6 Contingencies and commitments (note 15) Shareholders' equity Common shares, no par value (note 9) Authorized: unlimited Issued and outstanding: September 2010 - 1,016,753,202 (December 2009 - 1,014,876,564) Contributed surplus Retained earnings Accumulated other comprehensive loss ) ) Total liabilities and shareholders' equity See accompanying notes. 1 Talisman Energy Inc. Consolidated Statements of Income (unaudited) Threemonthsended Ninemonthsended September 30 September 30 (millions of C$) (restated - (restated - note 2) note 2) Revenue Gross sales Less royalties Net sales Other 26 29 82 89 Total revenue Expenses Operating Transportation 55 52 General and administrative 79 Depreciation, depletion and amortization Dry hole 44 77 78 Exploration 74 75 Interest on long-term debt 37 54 Stock-based compensation (recovery) (note 10) 63 98 ) (Gain) loss on held-for-trading financial instruments (note 11) Other, net (note 12) 89 ) 25 Total expenses Income (loss) from continuing operations before taxes ) Taxes Current income tax Future income tax recovery ) Petroleum revenue tax 25 21 80 60 30 Income (loss) from continuing operations 68 25 ) Income from discontinued operations (note 2) 53 5 Net income 30 Per common share (C$): Income (loss) from continuing operations ) Diluted income (loss) from continuing operations ) Income from discontinued operations Diluted income from discontinued operations Net income Diluted net income Average number of common shares outstanding (millions) Diluted number of common shares outstanding (millions) See accompanying notes. 2 Talisman Energy Inc. Consolidated Statements of Comprehensive Income (unaudited) Threemonthsended September 30 Ninemonthsended September 30 (millions of C$) Net income 30 Foreign currency - translation of self-sustaining foreign operations1 36 ) Foreign currency - translation into reporting currency ) ) 37 ) Transfer of accumulated foreign currency to net income (note 2) ) - ) - Gains and losses on derivatives designated as cash flow hedges Unrealized gains arising during the period2 8 23 6 35 Realized gains recognized in net income3 (8
